- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K/A REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of May, 2010 (Commission File No. 001-33356), Gafisa S.A. (Translation of Registrant's name into English) Av. Nações Unidas No. 8501, 19th floor São Paulo, SP, 05425-070 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A CALENDAR OF CORPORATE EVENTS Company Gafisa S.A. Address (Headquarters): Av. Nações Unidas 8501  19 th floor  São Paulo SP ZIP CODE 05425-070 Website: http://www.gafisa.com.br Investor Relations Officer Name: Alceu Duílio Calciolari E-mail: ri@gafisa.com.br Phone: (11) 3025-9305 Fax: (11) 3025-9348 Investor Relations Manager Name: Luiz Maurício de Garcia Paula E-mail: lmgarcia@gafisa.com.br Phone: (11) 3025-9297 Fax: (11) 3025-9348 Newspapers in which the Companys corporate documents are published O Estado de São Paulo (São Paulo) Diário Oficial do Estado de São Paulo The Company is subject to arbitration under the Arbitration Chamber of the market, in accordance with the commitment clause in its Bylaws. Consolidated Financial Statements for the fiscal year ended December 31, 2009 EVENT DATE Availability to Shareholders 02/08/2010 Publication Date 02/08/2010 Filing at BOVESPA 02/08/2010 Standardized Financial Statements (DFP) for the fiscal year ended December 31, 2009 EVENT DATE Filing at BOVESPA 02/08/2010 Annual Financial Statements and Consolidated Financial Statements, in accordance with international financial standards, for the fiscal year ended December 31, 2009 (US GAAP) EVENT DATE Filing at BOVESPA 03/11/2010 Payments to shareholders for the fiscal year ended 12/31/2009 Payment Event - Date Amount (R$) Value R$/Share Payment Date Common Stock Dividends Ordinary Shareholders´ Meeting 04/23/2010 To be defined by the board of directors To be defined by the board of directors To be defined by the board of directors 1 Reference Form for the ongoing fiscal year December 31, 2010 EVENT DATE Filing at BOVESPA 02/09/2010 Quarterly Information (ITR) EVENT DATE Filing at BOVESPA Q110 (after market closes) 04/30/2010 Q210 (after market closes) 07/30/2010 Q310 (after market closes) 10/29/2010 Quarterly Information either in English or in accordance with international standards EVENT DATE Filing at BOVESPA Q109 (after market closes) 05/13/2010 Q209 (after market closes) 08/30/2010 Q309 (after market closes) 11/29/2010 Extraordinary and Ordinary Shareholders Meeting EVENT DATE Publication of the Call Notice 03/26/2010 03/27/2010 03/30/2010 Filing of the Call Notice at the BOVESPA accompanied by Managements Proposal, when available 03/25/2010 Annual Shareholders Meeting 04/27/2010 Filing of the main resolutions of the Extraordinary and Ordinary Shareholders Meeting at the BOVESPA. 04/27/2010 Filing of the Minutes of the Extraordinary and Ordinary Shareholders Meeting at the BOVESPA 04/27/2010 Extraordinary Shareholders Meeting EVENT DATE Publication of the Second Call Notice 09,12 and 01/13/2010 Filing of the Second Call Notice at the BOVESPA accompanied by Managements Proposal, when available 01/08/2010 Extraordinary Shareholders Meeting 02/10/2010 Filing of the main resolutions of the Extraordinary Shareholders Meeting at the BOVESPA. 02/10/2010 Filing of the Minutes of the Extraordinary Shareholders Meeting at the BOVESPA 02/10/2010 Debenture Holders General Meeting EVENT DATE Publication of the Call Notice Filing of the Call Notice at the BOVESPA accompanied by Managements Proposal, when available Debenture Holders General Meeting  4 th Debenture Issue Filing of the main resolutions of the Debenture Holders General Meeting at the BM&FBOVESPA Filing of the Minutes of the Debenture Holders General Meeting at the BOVESPA 2 Public Meetings with Analysts EVENT DATE Public Meeting with Analysts, open to any interested parties. Time and Venue to be defined November Scheduled Board of Directors Meeting EVENT DATE Board of Directors Meeting resolving on the price of the offering 03/23/2010 Filing of the main resolutions of the Board of Directors Meeting at the BM&FBOVESPA 03/23/2010 Filing of the Minutes of Board of Directors Meeting at the BM&FBOVESPA 03/24/2010 Scheduled Board of Directors Meeting EVENT DATE Board of Directors Meeting resolving on the verification of the offering 03/24/2010 Filing of the main resolutions of the Board of Directors Meeting at the BM&FBOVESPA 03/24/2010 Filing of the Minutes of Board of Directors Meeting at the BM&FBOVESPA 03/25/2010 3 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: May 17, 2010 Gafisa S.A. By: /s/ Alceu Duílio Calciolari Name: Alceu Duílio Calciolari Title:Chief Financial Officer and Investor Relations Officer
